[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 08-11914                 September 25, 2008
                            Non-Argument Calendar           THOMAS K. KAHN
                          ________________________                CLERK

                     D.C. Docket No. 05-00720-CV-CG-M

BILL SALTER ADVERTISING, INC.,

                                                       Plaintiff-Appellant,

                                     versus

CITY OF ATMORE,
a municipal corporation of the State of Alabama,
ALLEN NIX,
as Building Inspector of the City of Atmore,
TROY KING,
as Attorney General of the State of Alabama,

                                                       Defendants-Appellees.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                             (September 25, 2008)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:
      The Plaintiff, Bill Salter Advertising, Inc. ("BSA") appeals, challenging the

district court's denial of BSA's motion for summary judgment and the grant of

summary judgment in favor of the Defendants.

      At issue on this appeal are BSA's challenges to § 9.521 and Note 7 of an

ordinance promulgated by the City of Atmore in 1998.

      We have carefully considered BSA's arguments and relevant parts of the

record. We conclude that the district court properly determined that BSA's

constitutional attacks on § 9.521 and Note 7 were without merit. Summary

judgment in favor of the Defendants was proper.

      AFFIRMED.




                                         2